Citation Nr: 0821346	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a low back 
disability. 

2. Entitlement to service connection for a right knee 
disability. 

3. Entitlement to service connection for a left knee 
disability.  

4. Entitlement to service connection for a right ankle 
disability.

5. Entitlement to service connection for a left ankle 
disability.  

6. Entitlement to service connection for bilateral hearing 
loss.  

7. Entitlement to service connection for tinnitus. 




REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1948 to June 1952.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, on motion of the veteran's representative, the 
Board granted the motion to advance the case on the Board's 
docket in accordance with 38 C.F.R. § 20.900(c). 

The claim of service connection for a low back disability is 
REMAND to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. A right knee disability is not currently shown. 

2. A left knee disability is not currently shown.  

3. A right ankle disability is not currently shown.

4. A left ankle disability is not currently shown.  

5. Bilateral hearing loss is not currently shown.  

6. Tinnitus is not currently shown.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

2. A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

3. A right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

4. A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007). 

5. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007). 

6. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, that is: evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  




The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession.  The notice included the provisions 
for the effective date of the claims and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the statement of the case, 
dated in June 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, and private medical records. 




The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim.  In 
the absence of a current diagnosis or persistent or recurrent 
symptoms of a right knee disability, a left knee disability, 
a right ankle disability, a left ankle disability, bilateral 
hearing loss, or tinnitus, a VA examination is not mandated 
by 38 C.F.R. § 3.159(c)(4)(A).

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of a right knee, 
left knee, right ankle, or left ankle abnormality or injury 
or disease or of bilateral hearing loss or tinnitus.  On 
separation examination, hearing was 15/15 in each ear for 
whispered and spoken voice.  

After service, private medical records, covering the period 
from 1988 to 2006 with a medical history, dating to 1977, 
contain no complaint, finding, history, treatment, or 
diagnosis of a right knee, left knee, right ankle, or left 
ankle abnormality or injury or disease or of bilateral 
hearing loss for the purpose of VA disability compensation or 
tinnitus.  In August 2003, the veteran denied tinnitus.

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.



Analysis

Right and Left Knee
Right and Left Ankle

On the basis of the service medical records, a disability of 
the right knee, left knee, right ankle, or left ankle was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

And as there is no competent evidence during service or since 
service that any of the claimed disabilities was noted or 
observed during service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe musculoskeletal symptoms to 
include pain, which is capable of lay observation, under 
caselaw, pain, alone, without a sufficient factual showing 
that the pain is derived from the in-service injury is not a 
disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001)).

As for whether pain is derived from the in-service injury 
involves a question of medical causation and competent 
medical evidence is needed to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and as competent evidence to 
substantiate the claims. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

And whether the veteran suffered an injury during service is 
not enough to establish service connection, there must be 
evidence that the claimed disabilities are the result of the 
in-service injury.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

In the absence of proof of any present disability, there is 
no valid claim of service connection for right knee, left 
knee, right ankle, or left ankle disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Bilateral Hearing Loss and Tinnitus 

The service medical records do not show any complaint, 
finding, or diagnosis of bilateral hearing loss.  And after 
service, there is no competent evidence that the veteran has 
bilateral hearing loss for the purpose of VA disability 
compensation under 38 C.F.R. § 3.385, that is, an auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the tested frequencies of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.  In absence of 
such evidence, there is no valid claim of service connection 
for bilateral ear hearing loss.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  

After service, VA records show that in 2003 the veteran 
denied having tinnitus.  And although tinnitus is a condition 
under caselaw, where lay observation has been found to be 
competent as to the presence of the disability, in this case, 
as there is no credible evidence of in-service tinnitus and 
of tinnitus since service, indicative of an association 
between the veteran's claim of tinnitus and service, a 
medical nexus opinion pursuant to the duty to assist under 
38 C.F.R. § 3.159(c)(4) is not warranted.  Charles v. 
Principi, 16 Vet. App. 370 (2002). 

As there is no credible evidence of in-service incurrence of 
tinnitus and no evidence connecting the claimed tinnitus to 
service, the preponderance of the evidence is against the 
claim, and benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).



ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied. 

Service connection for right ankle disability is denied.  

Service connection for left ankle disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The veteran asserts that his current low back disability is 
the result of a traumatic injury sustained in service in 1950 
in a parachute jump. The veteran states that he fractured his 
low back and was hospitalized at the medical facility in Fort 
Bragg, North Carolina.  A private chiropractor reported that 
the veteran had had back problems ever since service and the 
chiropractor believed that the veteran's current symptoms 
were related to in-service injury.  

The available service medical records contain no 
documentation of the veteran's back injury or subsequent 
hospitalization, but a request for in-patient records has not 
been made.  Accordingly, under the duty to assist the case is 
REMANDED for the following action:

1. Request the in-patient records from 
Womack Army Hospital for treatment of a 
back injury in 1950. 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the current low back disability, 
see report of April 25, 2006, by a 
private chiropractor, is due to an 
injury in a parachute jump in 1950.  
The veteran's file should be made 
available to the examiner for review.  

The examiner is asked to consider that 
after the alleged injury in 1950 the 
service medical records, including the 
report of separation examination, 
contain no complaint or finding of a 
low back disability and after service 
there is a history of chiropractic 
treatment since 1977. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  

3. After the above development is 
completed, adjudicate the claim of 
service connection for a low back 
disability.  If the claim remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


